Fish, J.
When on the trial of a claim to realty, which had been advertised for sale as the property of an insolvent trading corporation by the receiver thereof, the claimant introduced evidence warranting a finding that the company before the appointment of the receiver, and the latter after he was appointed, had admitted title in the claimant, and had, with respect to the property in dispute, dealt with him as owner in such manner as to be estopped from denying title in him, and there was no evidence showing title out of the claimant or in the corporation, it was erroneous to direct a verdict authorizing the receiver to proceed with the sale.

Judgment reversed.


All the Justices concurring.

Claim. Before Judge Janes. Haralson supgrior court. January term, 1900.- .
Edwards & Ault, for plaintiff in error.